Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 3 and 1 of U.S. Patent No. 10802372 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is broader than the patent, therefore, the patented claims anticipate the instant claims.

Claims 1 and 13 of the instant application correspond to the patented claims as follows:

Instant application
USPAT 10802372 B2
1 
3 
13
1


Claims 2-12 and 14-23 are also rejected, because of their dependency status from claims 1 and 13 respectively.
	
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-7, 9-11, 13-18 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub. No. 2013/0271812 A1 by Brown et al (hereinafter Brown).

Regarding Claim 1, Brown teaches a method of controlling tintable windows installed in or on a structure (Abstract, Par. [0007-0008, 0030]), the method comprising: 
determining one or more maximum photosensor readings from a group of photosensors (Abstract, Par. [0007-0008, 0030]); 
determining a cloud condition based at least in part on the one or more maximum photosensor readings from the group of photosensors (Par. [0071]); 
calculating one or more tint levels for the tintable windows based at least in part on the cloud condition determined (Fig. 9, Par. [0011, 0071, 0095]); and 
(Abstract, Par. [0006-0008, 0030]).  

Regarding Claim 2, Brown teaches wherein the one or more tint levels calculated for the tintable windows is different for tintable windows that are installed on or in different facades or sides of the structure (Par. [0115]).  

 Regarding Claim 3, Brown teaches wherein the group of photosensors comprises subgroups of two, three or four adjacent photosensors (Fig. 5, Par. [0070]).  

Regarding Claim 4, Brown teaches further comprising a step of determining an orientation of at least one of the subgroups of adjacent photosensors relative to an orientation of a facade or a side of the structure (Fig. 5, Par. [0070, 0115, 0118]: since tint control depends on the sensor signal and optimum signal detection depends on proper orientation of the sensor based on the structure orientation thus teaches determining an orientation of at least one of the subgroups of adjacent photosensors relative to an orientation of a facade or a side of the structure).  

Regarding Claim 5, Brown teaches wherein the step of determining the orientation is determined using a direction-determining device (Par. [0115]: Geographical information may include the latitude and longitude of the building thus implicitly teaches direction-determining device). 

Regarding Claim 6, Brown teaches wherein the direction-determining device comprises a compass or a GPS device (Par. [0115]: Geographical information may include the latitude and longitude of the building thus implicitly teaches direction-determining device comprises a compass or a GPS device). 
 
Regarding Claim 7, Brown teaches wherein the step of determining the orientation is determined using a longitude and a latitude of the structure device (Par. [0115]: Geographical information may include the latitude and longitude of the building). 

Regarding Claim 9, Brown teaches wherein the step of calculating the one or more tint levels is further based on one or more readings from at least one infrared sensor (Par. [0076]).   

Regarding Claim 10, Brown teaches wherein the step of calculating the one or more tint levels is further based on one or more readings from an ambient temperature sensor at a location of the structure (Abstract, Par. [0030, 0074]).  

Regarding Claim 11, Brown teaches wherein the step of calculating one or more tint levels is further based on an ambient temperature data from an external weather feed (Abstract, Par. [0030, 0074]).  

Regarding Claim 13, Brown teaches a system for controlling tintable windows installed in or on a structure, the system (Abstract, Par. [0007-0008, 0030]) comprising: 
control logic embodied in a computer readable medium (Par. [0104]); and 
(Par. [Abstract, 0104]): 
determine a cloud condition based at least in part on one or more readings from at least one photosensor (Par. [0071]); 
calculate one or more tint levels based at least in part on the cloud condition determined (Fig. 9, Par. [0011, 0071, 0095]); and 
send tint instructions over a network to the tintable windows to transition the tintable window to a respective one of the one or more tint levels (Abstract, Par. [0006-0008, 0030]).  

Regarding Claim 14, Brown teaches wherein the one or more tint levels calculated is different for windows on different facades or sides of the structure (See Claim 2 rejection. Note: method claim can be used to implement apparatus claim).  

Regarding Claim 15, Brown teaches wherein the at least one photosensor comprises a plurality of photosensors, and wherein the processor is configured to determine an orientation of at least one of the plurality of photosensors relative to an orientation of a facade or a side of the structure (See Claim 4 rejection. Note: method claim can be used to implement apparatus claim). 
 
Regarding Claim 16, Brown teaches wherein the plurality of photosensors comprises groups of two, three, or four adjacent photosensors (See Claim 3 rejection. Note: method claim can be used to implement apparatus claim).  

Regarding Claim 17, Brown teaches wherein the processor is further configured to use a longitude and a latitude of the structure to determine an orientation of the at least one photosensor (See Claim 7 rejection. Note: method claim can be used to implement apparatus claim).  

Regarding Claim 18, Brown teaches wherein the orientation of the at least one photosensor is based at least in part on a reading from a compass or a global positioning system device (See Claim 6 rejection. Note: method claim can be used to implement apparatus claim).  

Regarding Claim 20, Brown teaches wherein the processor is further configured to determine the cloud condition based also on one or more readings from at least one infrared sensor (See Claim 1, 9 rejection. Note: method claim can be used to implement apparatus claim).  
	
Regarding Claim 21, Brown teaches wherein the processor is further configured to calculate the one or more tint levels further based on an ambient temperature sensor reading obtained at a location of the structure (See Claim 10 rejection. Note: method claim can be used to implement apparatus claim).  

Regarding Claim 22, Brown teaches wherein the processor is further configured to calculate the one or more tint levels further based on weather feed data (See Claim 11 rejection. Note: method claim can be used to implement apparatus claim).  


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown.
 
Regarding Claim 8, Brown teaches wherein the group of photosensors (See Claim 1 rejection) but does not explicitly teach is arranged to point radially outward from an axis.  

However, it is considered obvious to try all known solutions when there is a recognized need in the art (point radially outward from an axis), there had been a finite number of identified (in fact one trial: point radially outward from an axis), predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use photosensors “point radially outward from an axis”.

In re Japikse, 86 USPQ 70.

Regarding Claim 19, Brown teaches wherein the plurality of photosensors is configured to point radially outward from an axis (See Claim 8 rejection. Note: method claim can be used to implement apparatus claim).  

7.	Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of US Patent No. 7562928 B1 by Morazan (hereinafter Morazan).

Regarding Claim 12, Brown teaches one or more tint levels (See Claim 10 rejection) but does not explicitly teach wherein the step of calculating one or more tint levels is further based on applying a correction factor to the ambient temperature sensor reading, wherein the correction factor is based on ambient temperature data obtained from an external weather feed.  

However, Morazan teaches applying a correction factor (Col 8, line 36: the controller may comprise a memory wherein the predetermined weather factors are stored and referenced by the controller to determine if retraction of the shade is required, the predetermined weather factor is the correction factor) to the ambient temperature sensor reading (Col 8, line 30-32: if the ambient temperature drops below a predetermined temperature, the shade automatically retracts, i.e. the applying a correction factor to the ambient temperature sensor reading), wherein the correction factor is based on ambient temperature data obtained from an external weather feed (Col 8, line 36: the controller may comprise a memory wherein the predetermined weather factors are stored (i.e. the ambient temperature data obtained from an external weather feed) and referenced by the controller).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Brown by Morazan as taught above such that calculating one or more tint levels is further based on applying a correction factor to the ambient temperature sensor reading, wherein the correction factor is based on ambient temperature data obtained from an external weather feed is accomplished in order to properly control the tint level as required.  

Regarding Claim 23, Brown teaches wherein the processor is further configured to apply a correction factor to the ambient temperature sensor reading that is based at least in part on weather feed data (See Claim 12 rejection. Note: method claim can be used to implement apparatus claim).
	Additional Prior Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The reference listed teaches of other prior art method/system of controlling tintable windows.
US Patent Pub. No. 2012/239209 A1 by Brown et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMIL AHMED/Primary Examiner, Art Unit 2886